848 F.2d 1132
Ernest ROSS, individually and as representative of abondholder class, Plaintiff-Appellee,v.BANK SOUTH, N.A., et al., Defendants,Alston & Bird, et al., Defendants-Appellants.George MILLER, individually, and as a representative of aclass of bondholders described in the complaint,Plaintiff-Appellee,v.Arthur M. RICE, Jr., Defendant,William V. Weldon, et al., Defendants-Appellants.Ernest ROSS, individually and as representative of abondholder class, Plaintiff-Appellant,v.BANK SOUTH, N.A., et al., Defendants-Appellees.George MILLER, individually, and as a representative of aclass of bondholders described in the complaint,Plaintiff-Appellant,v.Arthur M. RICE, Jr., et al., Defendants-Appellees.Ernest ROSS, individually and as representative of abondholder class, Plaintiff-Appellant,v.BANK SOUTH, N.A., et al., Defendants-Appellees.George MILLER, individually and as representative of abondholder class, Plaintiff-Appellant,v.Arthur M. RICE, Jr., et al., Defendants-Appellees.
Nos. 86-7350, 86-7352 and 86-7790.
United States Court of Appeals,Eleventh Circuit.
June 10, 1988.

William J. Cobb, Kocher, Wilson, Korschun & Cobb, H. Marshall Korschun, Atlanta, Ga., for Jack Hereth.
William H. Mills, Redden, Mills & Clark, L. Drew Redden, Birmingham, Ala., for Weldon, Rogers, Blanton, Lee & Moffett.
Herbert P. Schlanger, Atlanta, Ga., for Alan O. Jones.
Robert Wyeth Lee, Jr. Wininger & Lee, Birmingham, Ala., for R. Davidson.
Kirk M. McAlpin, Jr., Peterson, Young, Self & Asselin, Atlanta, Ga., for Peter Orr & Robinson-Hall.
Michael L. Edwards, Balch & Bingham, C. William Gladden, Birmingham, Ala., for Laventhol & Horwatch.
James W. Gewin, Bradley, Arant, Rose & White, Jay St. Clair, Birmingham, Ala., for Alston & Bird, et al.
Lange, Simpson, Robinson & Somerville, John E. Grenier, Charles C. Pinckney, Sally S. Reilly, Birmingham, Ala., for Arthur Rice.
Stephen E. Hudson, Kilpatrick & Cody, Debbie W. Harden, Thomas H. Christopher, Jerre B. Swan, Atlanta, Ga., for Bank South.
Charles Cleveland, Cleveland & Cleveland, Robert Wiggins, Gordon, Silberman, Wiggins & Childs, Birmingham, Ala., R. Alan Stotsenburg, David C. Harrison, New York City, for Ross & Miller.
Robert Dean Pope, President, National Ass'n of Bond Lawyers, Richmond, Va., Robert E. Hicks, Hicks, Maloof & Campbell, Atlanta, Ga., amicus curiae.
Appeals from the United States District Court for the Northern District of Alabama;  Robert B. Propst, J.


1
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING IN BANC


2
(Opinion February 17, 1988, 11th Cir., 1988, 837 F.2d 980)


3
Before RONEY, Chief Judge, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HATCHETT, CLARK and COX, Circuit Judges*.

BY THE COURT:

4
A member of this court in active service having requested a poll on the application for rehearing in banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing in banc,


5
IT IS ORDERED that the above causes shall be reheard by this court in banc with oral argument during the week of October 17, 1988, on a date hereafter to be fixed.  The clerk will specify a briefing schedule for the filing of in banc briefs.  The previous panel's opinion is hereby VACATED.



*
 Circuit Judges Anderson and Edmondson are recused and will not participate in this decision